PER CURIAM.
This is an appeal from a judgment of conviction and sentence for second-degree grand theft as proscribed by Section 812.014(2)(b), Florida Statutes (1985). The defendant Tyrone Scott’s sole point on appeal is that the trial court erred in imposing a sentence in this case of fifteen years imprisonment because the sentence exceeds the maximum penalty on the crime for which the defendant was convicted; the state has filed a confession of error on this point.
Second-degree grand theft, as proscribed by the above statute, is a third-degree felony, § 812.014(2)(b), Fla.Stat. (1985), which, in turn, is punishable by a maximum of five years imprisonment. § 775.082(3)(d), Fla.Stat. (1985). It therefore follows that the sentence of fifteen years imprisonment under review must be reversed; moreover, this result is not changed by the fact that the sentencing guidelines presumptively calls for a maximum sentence of seventeen years imprisonment because a guidelines sentence may not, in any event, exceed the maximum sentence provided by statute for that offense. Fla.R.Crim.P. 3.701(d)(10).
The final judgment of conviction under review is affirmed; the sentence under review is reversed, and the cause is remanded to the trial court for resentencing.
Affirmed in part; reversed in part.